DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendments filed on 01/28/2022.
Allowable Subject Matter
Claims 1-15 and 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The invention in question is for a computer-implemented creation of interactive media clips wherein an author watches a displayed video content segment and provides input via an input device during the display of the video content segment.  The author input being recorded, per input, as type and time of entry corresponding to the viewed video segment.  Storing the input as a master track wherein a user attempts to mimic the input as per a function of time and type while viewing the same video segment as a game.  The closest prior art of record, Fink et al. (US Pub. No. 2009/0300475 A1) teaches an authoring tool for a video content segment wherein an author provides input to create interactive elements in the video, including type and timing of the element, to be interacted with by a user viewing the video segment at a later date.  However, Fink and the other prior art of record lack teaching, making obvious, or anticipating all the features of the current claims when taken as a combination.  Specifically the steps that allow for a video with input content from an author that are used later to have a user attempt to mimic the content as a function of type and time.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L MYHR/               Primary Examiner, Art Unit 3715                                                                                                                                                                                         	2/23/2022